HARDEN, P. J.
1. It seems to be settled by authority that in cases of criminal contempt arising under sections 8 and 91 of the Code of Civil Procedure the court has no power to impose costs. In People v. Gilmore, 88 N. Y. 626, it was said, viz,:
“A proceeding, however, to punish for such a contempt is a criminal proceeding, and the general term, on reversal of the order of special term, has no authority to impose costs upon the relator.”
In Stubbs v. Ripley, 39 Hun, 627, in considering an alleged criminal contempt, it was held that the court “did not have power to *426impose upon the defendant $10 costs of the motion.” In delivering the opinion in that case, Daniels, J., said, in considering an alleged criminal contempt, viz.:
‘•Authority to add these costs has not been given to the court by the section of the Code of Civil Procedure declaratory of the power of the court in the way of imposing punishment.”
The case from which" the quotation has just been made was decided in the general term of the first department in 1886.
2. In Brinkley v. Brinkley, 47 N. Y. 40, it was held that contempt proceedings are special proceedings, and that an appeal lies from an order which is absolute in adjudging a person in contempt and prescribing punishment.
3. In People v. Dwyer, 90 N. Y. 410, it was held that an injunction order is a mandate, and is therefore included in that expression found in the section of the Code of Civil Procedure relating to contempt, (section 14, Code Civil Proc.)2
4. It has been repeatedly held that a party having knowledge of the existence of an injunction may be punished for violating it. Mayor, etc., of New York v. New York & S. I. Ferry Co., 40 N. Y. Super. Ct. 300, affirmed 64 N. Y. 623; People v. Barnes, (Sup.) 7 N. Y. Supp. 802; Aldinger v. Pugh, 57 Hun, 181, 10 N. Y. Supp. 684, affirmed 132 N. Y. 407, 30 N. E. Rep. 745. And it has also been held that a disobedience of an order by a party of which he had knowledge, and which had been served on the solicitor, and not himself, may bo punished as for a contempt. People v. Brower, 4 Paige, 405; Koehler v. Bank, (Sup.) 6 N. Y. Supp. 470. And the same is true although the acts done in violation were upon the assumption that such acts could be safely done notwithstanding the injunction. Gage v. Denbow, 49 Hun, 42, 1 N. Y. Supp. 826, following Rochester, H. & L. R. Co. v. New York, L. E. & W. R. Co., 48 Hun, 190. It was held, however, in Koehler v. Bank, 14 Civil Proc. R. 71, “that unless personal service is made of an injunction order, that willful and deliberate intent essential to constitute a criminal contempt is wanting.”
5. In Duffus v. Cole, (Sup.) 15 N. Y. Supp. 370, the question was presented to this court as to whether the defendant was properly convicted for violating an order and injunction, and in the course of the opinion delivered it was said:
“Again, the defendant was not liable for contempt unless her act might defeat, impair, impede, or prejudice the right or remedy of the plaintiff. We are unable to see how her act in any way tended to .do that. There was no proof of any loss to the plaintiff. King v. Flynn, 37 Hun, 329; Coal Co. v. Hecksher, 42 Hun, 535. We think the order should be reversed.”
In Rhodes v. Linderman, (Sup.) 17 N. Y. Supp. 628, the ca,se of Duffus v. Cole was referred to approvingly in an opinion delivered by one of the members of this court.
6. It was said in Hawley v. Bennett, 4 Paige, 164, that, so far as *427the rights of the party have been “affected by the breach of the injunction, it is no defense to the person who has been guilty of violating the same that he did it under the advice of counsel, although, if he has acted in good faith, it may be sufficient to protect him from punishment as for a criminal contempt. The rights of parties must be protected against the wrongful acts of the adverse party, although he may have acted under the advice of counsel.” The same doctrine was approved by Folger, J., in Railway Co. v. Ramsey, 45 N. Y. 654. To the same effect is People v. Compton, 1 Duer, 512, affirmed 9 N. Y. 263.
7. It is provided in section 14 of the Code of Civil Procedure as follows:
‘ A court of record has power to punish by fine and imprisonment, or either, a neglect or violation of duty or other misconduct by which a right or remedy of a party to a civil action or special proceeding pending in the court may be defeated, impaired, impeded, or prejudiced in either of the following eases.”
Then follows an enumeration of cases in eight subdivisions, and in the fourth subdivision it is provided that such punishment may be applied to a person for committing several enumerated acts, “and for any other unlawful interference with the proceedings therein.” In King v. Barnes, 113 N. Y. 476, 21 N. E. Rep. 182, it was held that a party who had been convicted of contempt for advising and procuring one of the defendants to disobedience of the judgment on the part of the officers of a corporation “was a civil contempt, within the Code of Civil Procedure, § 14, subd. 4.” And it was also held, viz.: “Any person who interferes with the process, control, or action of the court in a pending litigation, unlawfully and without authority, is guilty of a civil contempt if his act defeats, impairs, impedes, or prejudices the rights or remedy of a party to such action or proceeding;” and the punishment of such a party, according to the provisions found in section 2285 of the Code of Civil Procedure, was upheld. In King v. Flynn, 37 Hun, 329, although the acts of the defendant were unlawful and contumacious, it was held that the case was within the provisions of title 3 of chapter 17 of the Code of Civil Procedure. In Dejonge v. Brenneman, 23 Hun, 333, it was alleged that an order of injunction was granted, restraining the defendants from collecting rents, and the violation thereof was charged as a contempt, and in the course of the opinion it was said:
“It does not appear from the papers submitted on the appeal in what way the fine above mentioned was made up, and (here does not seem to be any evidence to warrant its imposition. This is a cfril contempt. * * *”
Title 3 of chapter 17 of the Code of Civil Procedure relates to “proceedings to punish a contempt of court other than a criminal contempt;” and in section 2266 of the Code it is provided as follows:
“In cases specified in section fourteen of this act, * * * and a right or remedy of a party to a civil action or special proceeding pending in the court or before the judge or the referee may be defeated, impaired, impeded, or prejudiced thereby, the offense must be punished as prescribed in tins title.”
Then follow several sections relating to the practice, and in section 2281 of the Code of Civil Procedure it is provided as follows:
*428“If it is determined that the accused has committed the offense charged, and that it was calculated to, or actually did, defeat, impair, impede, or prejudice the rights or remedies of the party to an action or special proceeding, brought in the court or before the judge or referee, the court, judge, or referee must make a final order accordingly, and direct that he be punished by fine or imprisonment, or both, as the nature of the case requires.”
And in section 2285 of the Code of Civil Procedure it is provided what punishment may be inflicted for "omission to perform any act or duty which it is yet in the power of the offender to perform,—he shall be imprisoned only until he has performed it;” and then follows a provision in the section as follows:
“In every other case, where special provision is not otherwise made by law, the offender may be imprisoned for a reasonable time, not exceeding six months, and until the fine, if any, is paid; and the order and the warrant of commitment, if any, must specify the amount of the fine and the duration of the imprisonment.”
In Moffat v. Herman, 116 N. Y. 131, 22 N. E. Rep. 287, it was held that—
“Under the provisions of the Code of Oivil Procedure, §§ 14, 2281, 2284, defining what is, and providing the punishment for, a civil contempt, me amount of fine which may be imposed must be based upon proof of the damages actually sustained.”
In the case in hand it appears that a decision of the motion made by the plaintiffs to adjudge the defendants in contempt was made September 17, 1892, and signed by the judge presiding, which stated:
“The motion made by the plaintiffs to adjudge the above-named defendants, Daniel McGueken [and others,] aldermen, and forming part of the common council of the city of Utica, in contempt for a violation of an injunction order issued in the above action, and to punish them individually for the same, is granted, and a fine of two hundred dollars is imposed upon each of said defendants, which, when paid, will be paid over to the county clerk of Oneida couniy, and an additional fine of fifteen dollars upon each of said defendants, which, when paid, will be paid over to the plaintiffs for their costs and disbursements in this proceeding, as a punishment for said offense. An order will be entered in pursuance of the above, containing all necessary provisions, and, among others, that each of said defendants stand committed to the jail of Oneida county until the fines imposed against him are paid.”
Subsequently an order was prepared, which contained the following language:
“It is * * * found upon the evidence presented that the above-named defendants, Daniel McGueken [and others,] are, and each of them is, guilty of contempt of this court, and that each of them has knowingly and willfully disobeyed the injunction or^er which had been granted in this action, and duly served upon them, and set forth in the moving papers in full, in the following particulars and manner.”
Then follows a quotation from the injunction order, and thereafter the order contained the following:
“The above-named defendants, while said order remains in full force and effect, did, as members of the common council of said city of Utica, jointly and severally, and knowingly and willfully, vote to let a contract or contracts to the Warren-Scharf Asphalt Paving Company to pave the several streets above mentioned with the best quality of Trinidad asphaltum to be *429taken and obtained from Pitch lake, in the island of Trinidad, and did participate in concluding and in attempting to conclude said contract or contracts with said Warren-Scharf Company. For the disobedience of said defendants to said order, as above found and stated, each of said defendants-are adjudged guilty of contempt. It is further ordered and adjudged that for such acts of contempt the said defendants, Daniel McGucken, Robert Boyce, Charles F. Clark, Michael F. Corcoran, John L. Dowd, John E. Roberts, John Welch, and Joseph Tessey, be, and they each are, fined, and a finéis imposed upon each for the sum of two hundred dollars, which said fines,, when collected, shall be paid to the county clerk of Oneida county. And it is further ordered and adjudged that each of said defendants be, and they are, fined the further sum of fifteen dollars, which, when collected, shall be paid to the plaintiffs for their costs and disbursements in this proceeding.. It is further ordered and adjudged that each of said defendants stand committed to the jail of Oneida county, in the city of Utica, until said fines imposed upon them are paid, or he is discharged according to law. The proper process will be issued to the sheriff of Oneida county for the execution of this, order. This order will be entered in the Oneida county clerk’s office.”
—And it was signed by the judge presiding at the special term. The order does not contain any provision in pursuance of section 14 declaring that “a right or remedy of a party to a civil action or special' proceeding pending in the court may be defeated, impaired, impeded,, or prejudiced” thereby, or the equivalent; nor the language found in section 2281 of the Code of Civil Procedure, viz.:
“If it is determined that the accused has committed the offense charged,, and that it was calculated to, or actually did, defeat, impair, impede, or prejudice the rights or remedy of a party to an action or special proceeding,, brought in the court or before the judge or referee, the court, judge, or referee must make a final order accordingly, and directing that he be punished, by fine or imprisonment, or both, as the nature of the case requires.”
In Re Swenarton v. Shupe, 40 Hun, 42, it was held—
“That, as the punishment exceeded that which the court was authorized to inflict by section 0 of the Code of Civil Procedure for a criminal contempt,, it was to be assumed that the proceedings were instituted under the provision of the Code authorizing the punishment of a person for a contempt in a civil action for misconduct by which a right or remedy of another may be defeated, impaired, impeded, or prejudiced; that, assuming the order-to have been made under such latter provisions, it was void, because no adjudication was made that the misconduct complained of was calculated to, or-actually did, defeat, impair, impede, or prejudice the rights or remedies of the petitioner, or that the latter had sustained any loss or damage thereby.”'
The doctrine of the above case was followed in Dinsmoor v. Association. (Sup.) 14 N. Y. Supp. 676. And in Sandford v. Sandford, 40 Hun, 540, it was held that—
“To punish a party for contempt in a civil proceeding his conduct must be-such as to defeat, impair, impede, or prejudice a right or remedy of the party affected bv it, and that fact must be ascertained and adjudged by the court directing the punishment which is to be imposed.”
In Wheelock v. Noonan, 55 N. Y. Super. Ct. 305, section 2281 of the Code of Civil Procedure was referred to, and a construction thereof' was given in accordance with the views expressed by us in Dins-moor v. Association, supra. In Fischer v. Raab, 81 N. Y. 235, it was held:
“In proceedings under the provisions of the Code of Civil Procedure (section. 14) to punish as a contempt an act of misconduct or neglect of duty in a. civil action pending, it must be made to appear that the act or omission com *430plained of is one ‘by which a right or remedy of a party * * * may be defeated, impaired, impeded, or prejudiced,’ and this must be adjudged, to authorize the infliction of the punishment.”
We think the decision and order to which reference has been made, pronounced by the special term, because they contained no such adjudication and determination as are provided for by sections 14, 2266, and 2281 of the Code of Civil Procedure, should not be sustained.
8. The order to show cause recites that the summons and complaint and the injunction and all- the papers on which the injunction was granted were read. The order made at the special term, brought here by appeal, does not recite the summons and complaint .as having been read at special term when the order was made, and th appeal book does not contain the complaint. It does contain, however, numerous affidavits, in which it is stated by the defendants that they intended to comply with the injunction order, and to avoid any act which would in any way in letter or spirit violate the same, and that all their acts were done openly, without any attempt at concealment, and that they had tire advice of the city .attorney that they were at liberty to perform the several acts which are alleged to be in violation of the injunction order, and that by ■such acts they would not violate the injunction order, and that they .acted upon Ms advice, relying upon it, and in good faith. It was said in People v. Aitken, 19 Hun, 329, by the general term in the isecond department, viz.:
“If, for example, one, after careful examination, wrongly interpret, and, through this mistake, disobey, an order, the majesty of the law is not offended, nor the dignity of the court impaired; and, as he is innocent of willful offense, the infliction of punishment could have no justification. The willful disobedience expressed in the statute means conduct intentionally and designedly at variance with the mandate of the court.”
The complaint of the plaintiff not being found in the appeal book, the full objects of the action are not ascertainable, although it is ■inferred that the action was begun by taxpayers, under section 1925 •of the Code of Civil Procedure, to restrain waste. In Talcott v. City of Buffalo, 125 N. Y. 280, 26 N. E. Rep. 263, it was held that the remedy under that section “is confined to cases where the acts complained of are without power, or where corruption, fraud, or bad faith, amounting to fraud, is charged. The words ‘waste’ and ‘injury’ include only illegal, wrongful, or dishonest illegal action.” And in Ziegler v. Chapin, 126 N. Y. 348, 27 N. E. Rep. 471, Talcott v. City of Buffalo was referred to in the following language:
“We have quite recently declined to become arbitrators between taxpayers .and their municipal officers in every instance of disagreeing opinions or conflicting judgments, and have decided that, jurisdiction in the officials existing, the courts can interfere in actions like that before us only where some fraud or collusion or bad faith is alleged and proved.”
By reason of the absence of the complaint, and because the affidavits used at the special term are very conflicting, and by reason of the views already expressed, which lead to a reversal, we omit any •comment upon the merits of the application, and rest our conclusion *431upon the views already expressed. We think the order appealed from should be reversed, with costs.
Order and decision reversed, with one bill of costs.

Code Civil Proc. § 8, defines “criminal contempt” as “(3) willful disobedience to the careful mandate of a court; (4) resistance willfully offered to its lawful mandate.” Section 9 provides for a fine and imprisonment as the punishment.


This section empowers courts of record to punish by fine and imprisonment any misconduct by which a remedy of a party to a civil action pending in the court may be defeated or prejudiced, in any of the following cases: “(1) * * * For disobedience to a lawful mandate of the court”